                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00244-M

      ALICIA MCNEILL,                                  )
                                                       )
                                         Plaintiff,    )
                                                       )
     V.                                                )
                                                       )                         ORDER
     KILOLO KIJAKAZI, Acting                           )
     Commissioner of Social Security,                  )
                                                       )
                                         Defendant.    )

          On June 2, 2021 , Magistrate Judge Jones issued a memorandum and recommendation (the "M&R").

[DE-21]      Within the M&R, Judge Jones recommended that the court: (1) grant Plaintiff's motion for

judgment on the pleadings [DE-17]; (2) deny Defendant's motion for judgment on the pleadings [DE-19] ;

and (3) remand the matter to Defendant for further proceedings. [DE-21] The deadline for Defendant to

object to the M&R has passed, and Defendant has not filed any objections.

          The Fourth Circuit has said:

              The Federal Magistrates Act requires a district court to make a de novo
              determination of those portions of the magistrate judge' s report or specified
              proposed findings or recommendations to which objection is made. By contrast, in
              the absence of a timely filed objection, a district court need not conduct a de novo
              review, but instead must only satisfy itself that there is no clear error on the face of
              the record in order to accept the recommendation.

Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation marks,

brackets, emphases, and citations omitted); see 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72.




                                                           1



                  Case 5:20-cv-00244-M Document 22 Filed 08/19/21 Page 1 of 2
       The court has reviewed the M&R and the record and is satisfied that there is no clear error reflected

on the face thereof. Accordingly, the court ADOPTS the M&R and GRANTS Plaintiffs motion for

judgment on the pleadings, DENIES Defendant's motion for judgment on the pleadings, and REMANDS

the matter to Defendant for further proceedings consistent with the M&R and this order.



       SO ORDERED this the          /g-tf;.:        dayof     ~w+                                    , 2021.



                                                 QLJ[ /fly_u-.s~
                                                 RICHARD E. MYERS II
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                     2



               Case 5:20-cv-00244-M Document 22 Filed 08/19/21 Page 2 of 2
